Case 0:19-cv-60270-RKA Document 42 Entered on FLSD Docket 12/30/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  STATIC MEDIA LLC,

         Plaintiff,                                    Case No. 0:19-cv-60270-RKA

  v.

  OJCOMMERCE, LLC,

        Defendant.
  __________________________________________/

                PLAINTIFF STATIC MEDIA LLC’S RESPONSE TO
       DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S INITIAL DISCLOSURES

         Plaintiff Static Media LLC (“Static Media”), by and through its undersigned counsel,

  hereby files its response to Defendant OJCommerce, LLC’s (“OJCommerce”) Motion to Compel

  Plaintiff’s Initial Disclosures [D.E. 36]. Static Media rests upon the arguments submitted in its

  Motion to Stay Discovery [D.E. 29] and Reply [D.E. 32] as to why it believes discovery should

  not proceed in this case until the Court resolves Static Media’s Motion to Disqualify counsel for

  OJCommerce [D.E. 30]. However, in light of the Court’s denial of Static Media’s Motion to Stay

  [D.E. 39], Static Media will produce its initial disclosures on or before January 10, 2020.

         However, Static Media opposes OJCommerce’s demand that Static Media produce its trade

  secret and confidential documents with its Rule 26 initial disclosures.1 Rule 26 does not require




  1
   It has already been found by another court that Shlomo Hecht, counsel for OJCommerce has
  already received the licensing agreement it now demands be produced. (D.E. 41-1 at 3 (“[Counsel
  for Leader Accessories, LLC] then provided Hecht[, counsel for OJCommerce] with copies of the
  confidential deposition transcripts and the 2015 royalty agreement and payment information for
  Static Media’s D400 patent.”).) Thus, OJCommerce is demanding production of documents of
  which it already has possession, even though its possession of those documents is unauthorized
  and in violation of a court order. (See generally D.E. 30.)
                                                   1
Case 0:19-cv-60270-RKA Document 42 Entered on FLSD Docket 12/30/2019 Page 2 of 3



  the production of documents with the initial disclosures. Ferguson v. Destefano, No. 10-80385-

  CIV, 2011 WL 146716, at *4 (S.D. Fla. Jan. 18, 2011). As to documents relating to a party’s

  claims or defense, only “description by category and location” is required to be disclosed. Fed. R.

  Civ. P 26(a)(1)(A)(ii). In relation to a computation of damages, the disclosing party must only

  disclose “a computation of each category of damages claimed by the disclosing party” and then

  make such documents that would support that computation available “for inspection and copying

  as under Rule 34 . . . unless privileged or protected from disclosure . . . .” Fed. R. Civ. P.

  26(a)(1)(A)(iii) (emphasis added). “[A] duty to disclose is not synonymous with a duty to

  produce.” Forbes v. 21st Century Ins. Co., 258 F.R.D. 335, 337 (D. Ariz. 2009).

         As discussed more in depth in briefing accompanying Static Media’s Motion to Disqualify

  and OJCommerce’s Motion to Seal, Static Media’s licensing agreements and other documentation

  contain trade secrets and are confidential. Static Media is under no duty to produce a copy of its

  confidential and trade secret agreements or other documents with its initial disclosures, and the

  Court should not compel Static Media to produce documents with its initial disclosures, as such a

  production is not required by Rule 26.

                                Respectfully submitted,

                                        By:       s/Susan V. Warner
                                               Susan V. Warner
                                               Florida Bar No. 38205
                                               susan.warner@fisherbroyles.com
                                               FISHERBROYLES, LLP
                                               1221 Brickell Avenue
                                               Suite 900
                                               Miami, FL 33131
                                               Tel: (786) 310-0637

                                               Vincent Bushnell
                                               Admitted Pro Hac Vice
                                               vincent.bushnell@fisherbroyles.com
                                               FISHERBROYLES, LLP

                                                  2
Case 0:19-cv-60270-RKA Document 42 Entered on FLSD Docket 12/30/2019 Page 3 of 3



                                                945 East Paces Ferry Road NE
                                                Suite 2000
                                                Atlanta, GA 30326
                                                Tel.: (678) 902-7190

                                                Attorneys for Plaintiff Static Media LLC




                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this _30th_ day of December, 2019 I electronically filed

  the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record or pro se parties identified on

  the attached service list in the manner specified either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing.

                                                               s/Susan V. Warner
                                                                 Susan V. Warner

                                         SERVICE LIST
                      STATIC MEDIA LLC vs. OJCOMMERCE, LLC
                                CASE NO: 0:19-cv-60270-RKA
                    United States District Court, Southern District of Florida

  Shlomo Y. Hecht
  Shlomo Y. Hecht, P.A.
  11651 Interchange Cir S
  Miramar, FL 33025
  Email: sam@hechtlawpa.com
  Attorneys for Defendant OJ COMMERCE, LLC
  Service via CM/ECF




                                                   3
